387 F.2d 645
CHISWICK PRODUCTS, LTD., et al., Appellants,v.The SS STOLT AVANCE et al., Appellees.
No. 23830.
United States Court of Appeals Fifth Circuit.
Jan. 5, 1968.

James E. Ross, Houston, Tex., for appellants.
Fred Galindo, Brownsville, Tex., William C. Bullard, Houston, Tex., William J. Walker, New York City, for appellees.
Before HUTCHESON, JONES and WISDOM, Circuit Judges.
PER CURIAM:


1
Libel was instituted by appellants to recover for damage to a cargo of turpentine, incurred during its shipment from Brownsville, Texas, to Europe aboard the SS Stolt Avance.  Appellants made a prima facie case for recovery against the ship and her owners by introducing clean bills of lading and the stipulation that the cargo, when discharged, was damaged by suspended rust particles.  Respondents defended on the ground that they had used due diligence in assuring the seaworthiness of the vessel prior to loading, and that the damage had been caused by Hurricane Carla, a peril of the sea.


2
The District Court, in its opinion reported at 257 F. Supp. 91, accepted the view of Respondents and adjudged them not liable.  Only the findings of fact are challenged on this appeal.  We find ample support in the evidence for the thorough summary of the Court below; Appellants' challenge falls far short of demonstrating clear error.  McAllister v. United States, 348 U.S. 19, 20, 75 S. Ct. 6, 99 L. Ed. 20 (1954); C. J. Dick Towing Co. v. The Leo, 202 F.2d 850 (5th Cir. 1953).  The judgment is


3
Affirmed.